HO.    3060


            A person      indloted      for   ariv1ng   mn autcuGs-
            bile while 1n:oxlcetedpleads guilty to
            the cmrt xlthmt . jury, and h:. punleh-
            meat 1~ fixed at fir0 days ln jaila nd l
            fine, rlth the jell reotonooboiag mue-
            mb6,     Reid, thet rhllo the lo tlo n
                                                 oi
            tho ocurt in surpendlngthe jail wntonoo
            is arraaeou~,the judged    of corrlctfon
            le l final on?, lubjeot ts bolnt mot addo
            on m-tlon ior new trial or e;*oel.




                       O?FICE        OF TEL ATTORXSY
                                                   Gh!JXW,L

                                                             June 9, 1939        .


HonorableHomer ~3srrlcou,
                        Jr..
Dlrootor,Depertmnt or Fubllo Bar&y
Uurtln, TOx68

'DoerSir:

                                        OplnlonIfo.O-713
                                        Re: whothor l r0i0njr oonriotion
                                            is l final oat)rrhcirathe
                                            punirhmentlm axed at l
                                            fine and ilro dsyc Ln jell
                                            dth the Jell lentonco   mm-
                                            pendod.

          60 me lo r..celpt
                          0: yiur letter of Aprll 96,
1982, whcreh 7% reluost our oglnlon in rerponseto the
rollowing puastioa:
           *In the OQSO OS a Dllitrlot Courtrordlot
      of tire days In jell end tine, the jell eon-
      tenco being ailqmded, 1s such a convLotlona
      final o~3nv~ctlon?w
          Ke are advlscdthat the oonvlotlonto uhlch you re-
rer we6 for opelratingea outonobllewhile lntoxlobted,upon
a plea .ofguilty to the court ulthsut c jury. Artlola YZ,
cell code, reads 68 rdl0-a:
            -4.117
                 perron who drlree or operetesan
      mtoBobile or any o?her mtor vehicleupon
      my ctrect or ellep, m eny other ;lace wlth-
      in thk 1icAts si en7 incorporatedcit7, town.
      or rlllege, cr u;sn cny publie rend at IL@-
      way la ttis St&to while such pereon 1s lnt8xl-
      c&ted, or in en7 deger under the lnrluerce
      of intozic~tlugllqx4r,~r:.q:l  upon canvlctlonbe                      '-
      oqUlnea in ti.epenltextlaryror not more than
      two (2) yeara, or be conflzed in the munty
        eil for not less then flra (5) days nor axe
      c han hlnety (90 days and fined not less then
      Firty Dollars (b50) nor more then Five Hundred
      Dollars ($500).*
  XonorcbleRonar Gmrrlbon,Jr., June 9, 1939, 1a6a 9



            1Jt:clsTTb. 777, and 770,.Codaof Crlmlnall~roca-
  dure;     jworidb
                t!at ahom there lc a o~nr:ctlonof lny felony
 .(clthOmr tmfn lxcm~timo) and the PunlshntntaNes6ed by the
 Jury 8hall nzt ascamd fire Tears, the court 8hrll suspend
 8antancodurln.9rod bahmilorwhara propar lpplioatlonhmo
 been mnda and the jnry ilndo t:et the dmfmad~nt ha aot been
 thrNtofOm cxrlctrd of a talong anC m 8~cpeadrdaantmnoaIs
 mChNU+Lldad. Artic10 780, Oodr or CrlzlnalFrooedura,reads
 80 r0ii0wt
                 “In    ln7 omea of    luopondmd    ea&ncc,         at
           may theafter the lxpimtlon of tLa the      oo-
        8oseed ma ounlrimnt by the jury, the dafsndmnt
        may make hi6 wrlttm mworn mation for c ?ICW
        trlml mad dlom~momlof8uoh oese, stating tharm-
        In thrt olcce such fsrrnsrtrial end conrlotlnn
        ho hmd nst baea omrlotqd of any felony,which
       .mtlm shell be heard by thr o.urt durlng+he
        rlrc.ttsrrntif20 lftar 8eae is f:iad. Ir it mp-
        pears to tb court, upon rush heerln& that the
        dotmndmnt hmo not hom oonrldtad oi mny 2ther
      ,'fblsny, the court ihmll arar     mn r;rder rmolting                         v
        the fmct. and rhtll grant tho defendante naw
        trim1 lnd shall then aloAm& aaid oauoo. Altar
        ttolettl aside ma6 618z~rsml3r sny juQcJlldnt
        of coarlctY on a? hareln prmlded ror the tact
        of luo hoxvlctlon 8hmll not be ohan’cm lngulr-
        ad Into f::r any purl;osa ixcapt  in chtas where the
        datondant haE b&an mgrln indloted     f+ m raloay end
        lnrokesthe bensilt >f this 1mu.w
                 In th:s0.I. of Gordon TB. Stat., lti 6.n. (id)
  1071, it we6 held thmtthe cuopsndad sentence       ltotutao   arm
  erallmblet- ~:necon7lotadunder Art1010 909, E'onalCode,
  mlthou& the FUllnOhkt l.nf110taa       10 m rid0 836 imprloon-
  mbnt in the oounty jail. Ia no OPN         how6rar,ha8 it baen
  held thmt the muopwadotl     mm;itoncarts&c    ona ba applied
  in ouch a nay am to AUthOrtN l susp e~o lo n    or the jail maa-
  tanca onlp;whara the punimhnmntlnflictcd18 a ilna mad
  1r:prloon   treat13 the oounty j0i.L Articles 776 to 780, Coda
  of Crkrlnal~~ocodurm,       mra wholly lnmpplioatlato ruoh l
  p r o c edur e,Artlola 776 pre~ldro   thet tho'oourtohm11 ouo-
  pand uateaoo under &en oondltlcn8--not         a psrt of l oen-
  tsnca. Artlola 780 prorldaot&t         mitmr the lsplmtion o: the
  period of tha suspended sentence,tb &?reaaantmmy~ka              m
  motion for a new trlil and dlmmlmoalof the omno, mnd If
  it appears to tire court thatthe detendant      hn8 nzt been
  convlotador a taloay in the ~aawhllo, tha court 8hmll
 grent thr dofmndant       a naw trlol end shall than dlonlos   the
  uia     OBUOB.    The indlctnantis not 8arermblo. A naw trlml
  okinnm          granted only ln part end 00 caca dl~nlos~~did
  part;     !:oare olemrly c.fthe oplalanthmt the o.mrt did not
i have suthorltyto susgend tha jell Eantencqalone. Eiowavar,
  ware not ywgered t3 sty thst ruoh an error Mkoo the c.>n-
  r'rotlon   wholly void.
               The euthorltlaemro oonflhtin2    mm to ahothor a
  jud@aat or ornvl+ion asoasslw a pttnlahmant       leas thmn the
  otmtutoxy    mlnlmu0 lo 7016 or not JJ4anhjority rier apparant-
 ly balng that such a jud6nant4s%?t utterly void. 12 R.C.L.
 1909; 16 C.J. 1511; 29 C.J. 61. ?n th*b 'Mate lo at laaet
 three    0816~ tk  &$pt    ci Orlmlnat Appeal0hue ravoromd  judg-
 lceats   of contfotl~nwhere ths punishranturnsfired ate fina
  only, the punishment outh:rlzedby atatutobeing by both The.
 end lmpisommt.          Erlcn 'IS.Stmte, ZT 6.1;.(2d) 197; Thrums
 vs.&da,          211   8.1.   q52;:2~se7   VS.    state.     218   S.W.   1042.   the
Romrrble f!omerGarrlrsn,.V., .mns 9, li59, iace 5



imt thbt  the amrt rbrarsad and rmsndbd ost             C~SSL, rsther
thnn dlslEl~sln(:the lg;rs1*, lr at leE&t ,;m          lnc.lctltl:.n
                                                                 3:
the Tim of the c.~rt that such Judpntb VbTE
g b;.~ppt;lbblO,                mi6t be flnrl.
                     l jUd?ILb nt
                Is the 0~8b 02 TWIJ- ~a. St&b,
thi d&de&       ua? aonvlctbd9 8 rbadvaear.or
ma t fixbd at 61fine of $10.00. Yo tlo a la c aado t3 dimrclBs
the appeal on the 6raund that th     Judtgnaxt did n>t c=nt.Gln
                                                              a
proririoacoPmsltting tbs defoJant until the fine and coat8
ubrb paid,   thb FOlttiJIl taken by the &t&e bo:ng that lt UGE
not 8 final judhpxt.     The court arr~r~lrd th. aatlon t3 dla-
a ir s
     th e  lppaal. X0 qnatefraths      opldon 8s ~follorr:
            -Lot    us   exaalnb Judmbata ln nlcdc-.ben5r
       leses iowhict beth gecu?!aryfine an3 kpr:rx-
       r h tl;tltti l th e pU!liIJh?Mit.
                                       tUp>JEethe VetilCt
         .      t   m 0r cloo,d     20 dbyr i.23
                                              jail md
       up&~ that.n,rclatl‘judgmnt 1~ rntend be rolio~r~
       *It   18 tharbicm c~nsfderbd,or&wed, aad 0djudged
       by the acurt that the rtata st Toma do hare and
       rbcwar of x. E. l!d ilab 3r 61.00ana an 03m
       oi thl* promautloni and that A.?& (beingprerent in
       curt) be owcidttedto the austnd~ of tko rhorlfS,
       who rho11forth:xlth     cmfim hip! In thb jail of
       oountr for 20 ds 8.' Would such Ju&ment be tm
       x0 th1nkitwzu1 i      l          upm ruoh a iordlot,
                                   h p p o m,

       tharlrct   part of this jubent be. anlttad,-that la,
       therm b no judgoentrot the &lOO b:t mo rar thi
       *rlco.smzit for 2C days. ::.a116    t 1s be (Ifiacl
       )uAgnnt mthxizl?g the lsprlmamoat of defaadant
       t3r the ec:df27~:'   Cortalalyit rOuld be, and the
       &?endant    could not obtbin role 48 by habear carpu@
       u on the ~rsur.d  that the o.wrt had tallad to glvo
       tB 4 rtetrju4Qzsllt   r0r  thb a%lay. And th16 rmla ba

       4001~41~~s    ln a3   rar     aa they 1r0 in ojnflict
                                                           with
        fhlr oplnfoa,are o~orrulrb.~EWrthsrlyTS. 8tat.8,
        14'Tex. ,Q;. 21; Brad02 TEE 6tak.+Id.tTt want ~6.
       'faail;~. 824. Tha mot'on to dlumhs the'appeelis
                 . All judeor prsaentand ooncurrin..~
           '11throsspott3 bring l final JuQaieatth  oase bb-
fore uo eands in e better bttltudeprobablyt:en lt rxld
hare lfthb cart had #iSWBLbda iin8 only, In thlr oa60 .i_
tltq e9urt pron-imml a 10~81Ju8.pent rixinK the punirhneat;
at a ilre anC 1z;srlrcctmr.t
                           In Iall. +be part of ths judgment
attem$tlngto rurpsndthe jail rentmnarbclae crroneouev.ould
t9t necee~sr5lyreader tta Srrlo Judmmt told..
           In the CCSb pi iii&~   VC. I&&la,  184 6.K..CM;
involvingan llectlm oontert,it booam moesacry to doter-
n;inewhether .zrnot .:nc?;llburFcttiIsa8l qualltiadrotor. Xe
quote frx the oourV8 oplnlonsa rollour:
              Ybe oxut rxmd t:.atthe v&or’,      wllbur
       :ord, WBCcxvictcd o: a ibloixy (theft      oi cclttle)
       and h:s punlrhmentastrr~d at two year6 in the
       penltentLcry;     thet he had not been pardoned,mar
       h:s clvll rl&tm reM.orrd. Tha trial Jude hec
       auusprnd~d    thb crd.enoeof tl.lrdo:oadant  undrr the
       prorl~lonmoi ahopter44, 1?otoor the Thirty-SeOoud
       bY&3ltitWe. This act, lrrb0ting this partloular
        umtlon, w.8 helb unconrtltutlonal      In the OQBO of
       ip
        nodgrassVI. State (Cr. Appb) 160 6.K. 162, 41
       I,.R.n. (H.5.) 1144, snb in a.ccopsnlcncam (Cr. App.1
       150 6.b. 1%. The law wee amended and held csnstl-
       tutlonal03 aocouu- or @e cltilnotlonof crrteln
       i.atU.*, in Eakor1B* 8tMe. 70 TOX. Cr. R. 618, 1SE
HonorableR-r                                la:b
                 Garrison,Jr., June 9, 19939,           4
         .~


       5. K. we. x* xrb Al~poMA~to r0ii0* thb cart
       of CrlmlnalAppeala on thin quortlou,mad hsld
       that th emattaco o flrp~rlon vm ml&, ma
       t&t the toter wm not qusilt18A.w
            Thus IlArlAgeTI. Bulla, muprm,the Court of Clrll
Appmlm trmtod tha uawthorlxod lu#i~o a mlolnm bslng ~014 and
&eve oiieot to tha fudgmontthb mm aa lr ao muoh eurponalon heA
boon lttapted.
          Fo bra or thr opinionthat thb judwat in pub&ion lb
.   Tdidonb bb a&alnrt oollbtbrulrtkok   and thbt suoh Omvlatlzz
16 tlnbl, atjbat  to being lbt bald. on motion for Obw trial on
lppmal.
          In our o&ln:oo?to.O-21, Abtbd Y~I-cl:    LB, 1939, addram-
a06 to LOU, mb hbld that ruah a oonrlotlonab the abolo lb not
l flnbl 0110  Where thb jUdput ib b8t bbidb lnd tb ovum ia Ai@-
mlsrod bitbr the bxplrbtlonoi thb l     bpbndbd 11111lontonoo. So
now qualffrthbt oplnloa      a8 follouar Unlbbr thb prooaedlngaset-
tlrg  lrlAb the judmbnt    and Aluclrsln&tha lbubo ware bad at tb
Bumties    le8 thb OOfITiotiM     or during M lxtenrlon  of the tam,
thr lmb wild be labfibotubibnd the jud&pnt would ba final.
                                   Tcurlltmrr   truly



                                  by (8l&1rA) Clana R. &uU
                                                  Asal6tbnt


           Thlr opinionbar been conrideredla aonforbnce,appror-
ad, and ordond noordod.



                                       oenldC.mln
                                   M-mmEYGEmL               OI7xtiS